        Case 1:20-cr-00608-DLC Document 33 Filed 04/19/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :               20cr608 (DLC)
                                         :
 AQUILINO TORRES,                        :                   ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     The defendant is scheduled to be arraigned on a superseding

indictment in person in Courtroom 18B, 500 Pearl Street, on

April 30, 2021 at 9:00AM.       In light of the ongoing COVID-19

pandemic, it is hereby

     ORDERED that all individuals seeking entry to 500 Pearl

Street must complete a questionnaire and have their temperature

taken before being allowed entry into the courthouse.            To gain

entry to 500 Pearl Street, follow the instructions provided

here:

     https://www.nysd.uscourts.gov/sites/default/files/2020-
     10/QR%20Sign%20-%20Public_Media_v.5.pdf

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.           Individuals

also must wear either one N95 mask or two face masks that cover

the person’s nose and mouth at all times in the courthouse
         Case 1:20-cr-00608-DLC Document 33 Filed 04/19/21 Page 2 of 2



unless the Court authorizes their removal.           Bandannas, gaiters,

and masks with valves are not permitted.

     IT IS FURTHER ORDERED that by April 23, 2021 at 12:00 PM,

defense counsel must advise the Court of how many spectators

will attend the proceeding.        The parties must advise the Court

by the same date how many individuals will be seated at

counsel’s tables.      Special accommodations may need to be made if

more than ten spectators are expected to attend, or more than

three individuals are expected to be seated at each counsel’s

table.

     IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in court proceeding may

listen to it through a telephone link by calling 888-363-4749

and using access code 4324948.

Dated:      New York, New York
            April 19, 2021

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
